 



1

Exhibit 10.71
LICENSE AGREEMENT BETWEEN STEMCELLS, INC. AND RENEURON LIMITED
LICENSE AGREEMENT
THIS LICENSE AGREEMENT (the “Agreement”), effective as of the 1st day of July,
2005 (the “Effective Date”), is between STEMCELLS, INC., a Delaware corporation
having its principal place of business at 3155 Porter Drive Palo Alto CA, USA
94304 (“SCI”) and RENEURON LIMITED (company no. 03375897) a corporation
organized under the laws of the United Kingdom and having its principal place of
business at 10 Nugent Road, Surrey Research Park, Guilford, Surrey GU27AF, UK
(“ReN”). SCI and ReN are each individually referred to herein as a “Party” and
are collectively referred to herein as the “Parties.”
WHEREAS:

A.   SCI owns or controls (with the right to sub-license) the SCI Patent Rights
and ReN owns or controls (with the right to sub-license) the ReN Patent Rights,
each as hereinafter defined;   B.   SCI wishes to grant to ReN, and ReN wishes
to secure from SCI, certain rights under the SCI Patent Rights within the ReN
Field, as set forth herein;   C.   ReN wishes to grant to SCI, and SCI wishes to
secure from ReN, certain rights under ReN Patent Rights as well as certain
rights with respect to the c-MycER Cells, as set forth herein.   D.  
Simultaneously with the execution of this Agreement the Parties, together with
ReNeuron Group PLC, ReNeuron (UK) Limited and certain Existing Shareholders (as
defined therein) have entered into the Subscription Agreement (as hereafter
defined) in consideration of the entering into of this Agreement pursuant to
which SCI is granted certain rights to be issued shares in ReNeuron Group PLC.

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

1.   DEFINITIONS

The following capitalized terms used in this Agreement shall have the meanings
given below unless the context clearly requires otherwise.

1.01   “Affiliate” shall mean any corporation, company, partnership, joint
venture and/or firm that controls, is controlled by, or is under common control
with a party. For purposes of this definition, “control” shall mean (a) in the
case of a corporate entity, possession, directly or indirectly, of the power to
direct the management and policies of such corporate entity, whether through
ownership of securities, by contract or agency or otherwise; and (b) in the case
of non-corporate entities, direct or indirect ownership of



--------------------------------------------------------------------------------



 



2

    more than 50% of the equity interest with the power to direct the management
and policies of such non-corporate entities.   1.02   “Cell Line” shall mean
c-MycER Cells of clonal origin, differentiated by the integration site of the
c-MycER Cell insert.   1.03   “Cells” shall mean cultures of neural Stem Cells
to the full extent described or claimed in the SCI Patent Rights and shall
include all progeny and derivatives of such stem cells (including Progenitor
Cells and their progeny and Stem Cells and their progeny) and “Cell” shall mean
one of such cells.   1.04   “c-MycER Cells” shall mean human neural Stem Cells
and Progenitor Cells conditionally immortalized with the c-Myc oncogene with an
estrogen response element under tamoxifen control. c-MycER Cells shall not
include human neural Stem Cells or Progenitor Cells or their progeny or
derivatives that are not conditionally immortalized with c-myc under the control
of the estrogen response element.   1.05   A “Change of Control” of a Party (or
an the Affiliate of a Party to which assignment has occurred pursuant to
Section 8.01, below), shall be deemed to have occurred at such time as any
“person” or “group” (as such terms are used for purposes of Sections 13(d) and
14(d) of the Securities Exchange Act of 1934) that, on the Effective Date, is
not the “beneficial owner” (as such term is used in Rule 13d-3 under the
Securities Exchange Act of 1934) directly or indirectly, of more than fifty
percent (50%) of the total securities of such Party entitled to vote for
directors of such Party, becomes (except as the result of a Qualified Investment
in such Party), directly or indirectly, in one or more transactions, the
beneficial owner (as so defined), directly or indirectly, of more than fifty
percent (50%) of the total securities of such Party entitled to vote for
directors of such Party. For purposes of this definition a “Qualified
Investment” shall mean a bona fide cash investment in the applicable Party by a
financial institution, venture capitalist or similar entity (excluding a venture
capital affiliate or similar financing arm of a collaborator or commercial
partner of such Party).   1.06   “Confidential Information” shall mean any and
all information disclosed by a Party (the “Discloser”) to the other Party (the
“Recipient”) hereunder that is clearly marked or identified as “confidential”
including all information relating to any technology, product, process, business
information or other intellectual property of such Person (including, but not
limited to, owned or license intellectual property rights, data, know-how,
samples, technical and non-technical materials and specifications, as well as
any business plan or other confidential commercial information of or about such
Person). “Confidential Information” shall further include the terms and
conditions of this Agreement not otherwise made public by agreement of the
Parties or as required by law as well as information arising or disclosed
pursuant to Section 2.03(c), 3.03 or 3.06 or Article 6 of this Agreement.
Notwithstanding the foregoing, information shall not be considered “Confidential
Information” to the extent that the Recipient can demonstrate by written record
or other suitable physical evidence that:

  (a)   such specific information was lawfully in the Recipient’s possession or
control prior to the time such information was disclosed to the Recipient by the
Discloser;



--------------------------------------------------------------------------------



 



3

  (b)   such specific information was independently developed by one or more
employees of the Recipient without the use of such Confidential Information;    
(c)   such specific information was lawfully obtained by the Recipient from a
third party under no obligation of confidentiality to the Discloser; or     (d)
  such specific information was at the time it was disclosed or obtained by the
Recipient, or thereafter became, publicly known otherwise than through a breach
of the Recipient’s obligations hereunder.

1.07   “Control” shall mean the possession by a Party of a license and the right
to grant a sub-license thereunder to the other Party in accordance with this
Agreement.   1.08   “Dollar(s)” (including the symbol “$”) shall mean United
States dollar(s).   1.09   “Field” shall mean the ReN Field or the SCI Field, as
applicable.   1.10   “First Commercial Sale” shall mean, with respect to a
Product and country, the first sale of such Product in such country after
receipt of all applicable marketing and pricing approvals (if any) have been
granted by the applicable governing health authority.   1.11   “Fully Diluted
Share Capital” shall have the meaning set forth for such term in the
Subscription Agreement.   1.12   “Gross Revenues” shall mean the gross revenues
received by a Party, any Affiliate of a Party and any sub-licensee hereunder of
a Party from the sale of any Product to, or the commercial use of any Product
by, any Person other than that Party, its Affiliate or sub-licensee hereunder.
Gross Revenues shall not include any revenues resulting from the use of Product
by a Party or its Affiliates or sub-licensee hereunder solely for research and
development (not done for third party compensation (which does not include
expense reimbursement)), regulatory clearance, non-commercial product testing or
quality control purposes.   1.13   “IND” shall mean an Investigational New Drug
application filed with the United States Food and Drug Administration or
equivalent application to the applicable governmental authority of another
country, required to commence human clinical testing of a Product.   1.14  
“Indication” shall mean a manifestation of a recognized disease or condition,
one or more symptoms of a recognized disease or condition, or adjunctive therapy
for a disease or condition.   1.15   “License,” in the case of a license
hereunder from one Party to the other Party shall include a sub-license to such
of a Party’s Patent Rights as have been in-licensed by from a third party. A
Party may be referred to as “owner” of its Patent Rights even though some of
such rights may have been in-licensed by from a third party.   1.16   “Net
Sales” shall mean, with respect to any Product and any Party (including such
Party’s Affiliates and sub-licensees hereunder), the aggregate Dollar equivalent
of such Party’s Gross Revenues (including Gross Revenues of such Party’s
Affiliates and sub-licensees hereunder) with respect to such Product, less:

(a) credits, allowances or charge-backs, if any, granted on account of price
adjustments, recalls, rejection, return or spoilage of such Product previously
sold,



--------------------------------------------------------------------------------



 



4

(b) excise, import and export taxes, sales, use, value added and other direct
taxes incurred on the sale of such Product, customs duties, surcharges or other
taxes imposed upon or paid with respect to any sale or use generating such Gross
Revenues (excluding income or franchise taxes of any kind),
(c) the cost of insurance, packing and shipping Product in connection with such
sale or use; and
(d) cash, quantity or other discounts, and credits, rebates or price reductions
for such Product, given under price reduction programs that are consistent with
industry practices.

1.17   “Ordinary Shares” shall mean “TopCo Shares” as such term is defined in
the Subscription Agreement.   1.18   “Patent Rights” shall mean the SCI Patent
Rights and/or the ReN Patent Rights, as the case may be.   1.19   “Person” shall
mean any individual, corporation, governmental body or other legal entity.  
1.20   “Phase I Clinical Trial” shall mean a human clinical trial in any country
that is intended to evaluate the safety and/or pharmacological effect of a
product in subjects, or that would otherwise satisfy the requirements of 21 CFR
312.21(a), or its foreign equivalent.   1.21   “Phase II Clinical Trial” shall
mean a human clinical trial in any country that is intended to evaluate the
safety and effectiveness of a product for a particular Indication or Indications
in patients with the disease or Indication under study, or that would otherwise
satisfy the requirements of 21 CFR 312.21(b), or its foreign equivalent.   1.22
  “Product” shall mean an SCI Product, an ReN Product, an ReN NCT or an
Unregulated Cells, as the case may be.   1.23   “Progenitor Cell” shall mean an
undifferentiated Cell capable of limited proliferation and the production of
differentiated functional progeny.   1.24   “ReN c-MycER Cell Technology” shall
mean all know-how, data, biological materials, inventions and other proprietary
information and technology owned or Controlled by ReN and relating to the
manufacture, sale, use or manipulation of c-MycER Cells.   1.25   “ReN Discovery
Field” shall mean use of c-MycER Cells for the research, discovery, screening
and development of new non-cellular therapeutics for use in the treatment of any
disease state or condition in humans.   1.26   “ReN Field” shall mean the ReN
Transplantation Field, the ReN Discovery Field, and the ReN Reagents Field.  
1.27   “ReN NCT” shall mean a non-cellular therapeutic molecule, i.e., a new
chemical or biological molecule, identified or developed by ReN through the
practice of inventions claimed in or covered by one or more of the SCI Patents
or molecules derived therefrom, which identification or development occurred
during the term of a Valid Claim of any such SCI Patent.   1.28   “ReN Patent
Rights” shall mean:

(a) the patents and patent applications listed on Schedule 1.28 attached hereto
(the “ReN Patents”),



--------------------------------------------------------------------------------



 



5

(b) any and all United States or foreign patents and patent applications
corresponding to any of the foregoing patents and patent applications, whether
now existing of hereafter filed,
(c) any provisionals, substitutions, divisionals, reissues, renewals,
continuations, continuations-in-part (but only to the extent not directed to new
matter), extensions (including patent term extensions), substitute applications
and inventors’ certificates arising from, or based upon, any of the foregoing
patents or patent applications, in respect of the foregoing;
(d) any patents issuing from any of the foregoing patent applications, and
(e) any issued patents now or hereafter owned or Controlled by ReN or an
Affiliate of ReN to the extent necessary or useful for the manufacture, use or
sale of any product or method utilizing c-MycER Cells or ReN c-MycER Cell
Technology in the SCI Field.

1.29   “ReN Product” shall mean a c-MycER Cell or a product utilizing a c-MycER
Cell identified or developed, in whole or in part, through the practice by ReN
or a sub-licensee of ReN of inventions claimed in or covered by one or more of
the SCI Patents, which practice occurred during the term of a Valid Claim of any
such SCI Patent.   1.30   “ReN Reagents Field” shall mean use of Unregulated
Cells for research and other non-clinical and non-therapeutic purposes (not
including administration to humans).   1.31   “ReN Transplantation Field” shall
mean Transplantation of c-MycER Cells for the diagnosis, prevention and
treatment of human diseases other than those in the SCI Field.   1.32   “Royalty
Term” shall mean, with respect to an SCI Product or an Unregulated Cell, in each
country of sale, the period ***. The Royalty Term for each Product shall be
determined on a country-by-country basis. “Royalty Term” shall mean, with
respect to an ReN Product or an ReN NCT, a period ***.   1.33   “SCI Field”
shall mean the diagnosis, prevention and treatment of: (i) lysosomal storage
diseases, (ii) spinal cord injury, or (iii) myelin-affected disorders including,
without limitation, cerebral palsy and multiple sclerosis.   1.34   “SCI Patent
Rights” shall mean:

(a) the patents and patent applications listed on Schedule 1.34 attached hereto
(the “SCI Patents”),
(b) any and all United States or foreign patents and patent applications
corresponding to any of the foregoing patents and patent applications, whether
now existing of hereafter filed,
(c) any provisionals, substitutions, divisionals, reissues, renewals,
continuations, continuations-in-part (but only to the extent not directed to new
matter), extensions (including patent term extensions), substitute applications
and inventors’ certificates arising from, or based upon, any of the foregoing
patents or patent applications, in respect of the foregoing;
(d) any patents issuing from any of the foregoing patent applications; and



--------------------------------------------------------------------------------



 



6

(e) any issued patents now or hereafter owned or Controlled by SCI or an
Affiliate of SCI to the extent necessary or useful for the manufacture, use or
sale of:
(i) a c-MycER Cell (including without limitation a product utilizing a c-Myc-ER
Cell) identified or developed, in whole or in part, through the practice by ReN
or a sub-licensee of ReN of inventions claimed in or covered by one or more of
the SCI Patents, or
(ii) a ReN NCT.

1.35   “SCI Product” shall mean any product or method utilizing c-MycER Cells,
the manufacture, use, or sale of which, but for the license granted to SCI
hereunder, would infringe any Valid Claim of the ReN Patent Rights.   1.36  
“Stem Cell” shall mean an undifferentiated Cell capable of proliferation, self
maintenance and the production of a large number of differentiated functional
progeny.   1.37   “Sub-license Revenue” shall mean ***   1.38   “Subscription
Agreement” shall mean an agreement entitled “Subscription and Share Exchange
Agreement” of even date herewith among ReN, SCI and others.   1.39   “Third
Party” shall mean any Person other than a Party or an Affiliate of a Party.  
1.40   “Transplantation” shall mean the implantation of Cells, into a patient..
  1.41   “Unregulated Cells” shall mean the ReN cell lines known as ReNcell CX
and ReNcell VM and more particularly described on Schedule 1.41 hereto and, on
notice from ReN to SCI, any alternative ReN cell line identified by ReN and
substituted for either ReNcell CX or ReNcell VM as provided in Section 2.05,
below.   1.42   “Valid Claim” shall mean a claim of an issued and unexpired
patent included within the Patents Rights that has not been held permanently
revoked, unenforceable or invalid by a decision of a court or other government
agency of competent jurisdiction, unappealable or unappealed within the time
allowed for appeal, and that has not been admitted to be invalid or
unenforceable through release or disclaimer or otherwise.

2.   LICENSES AND SUPPLY OF MATERIALS

2.01   Licenses from SCI to ReN

  (a)   SCI hereby grants to ReN a sole and exclusive (even as to SCI),
royalty-bearing, worldwide license under the SCI Patent Rights to research,
develop, make, have made, use, have used, sell, have sold, offer for sale and
import ReN Products in the ReN Transplantation Field.     (b)   SCI hereby
grants to ReN a sole and exclusive (even as to SCI), royalty-bearing, worldwide
license under the SCI Patent Rights to make and use c-MycER Cells to research,
develop, make, have made, use, have used, sell, have sold, offer for sale and
import ReN NCTs in the ReN Discovery Field.



--------------------------------------------------------------------------------



 



7

  (c)   SCI hereby grants to ReN a non-exclusive, royalty-bearing, worldwide
license, under the SCI Patent Rights to research, develop, make, have made, use,
have used, sell, have sold, offer for sale and import, Unregulated Cells in the
ReN Reagent Field.

Any sub-licenses included in any of the foregoing licenses under SCI Patent
Rights are granted subject to the applicable terms and conditions of the
agreement, if any, by which SCI is licensed under such SCI Patent Rights;
provided, however, that SCI shall be responsible for the payment of royalties
and other economic obligations to Third Parties under any such agreement that is
in effect as of the Effective Date and ReN shall be responsible for the
reimbursement to SCI of royalties calculated and due to Third Parties as the
result of sale of a Product by ReN or an Affiliate or sub-licensee hereunder
(but not any other economic obligations) under any such agreement that first
comes into effect following the Effective Date. With respect to SCI Patent
Rights derived as a result of a license to SCI from a Third Party that first
comes into effect following the Effective Date, SCI shall first notify ReN as to
the nature (including term and scope) of the Patent Rights in question and the
royalty burden associated with the exercise of such rights by ReN pursuant to
this Agreement. ReN shall have the right, at any time by notice to SCI, to
decline (or, having first accepted thereafter to relinquish) its rights
hereunder with respect to such Patent Rights, in whole or part, whereupon such
Patent Rights, to the extent of such decline or relinquishment, shall be deleted
from the grant of rights to ReN hereunder. The licenses granted in this
Section 2.01 are subject to the terms and conditions of this Agreement.

2.02   License from ReN to SCI

ReN hereby grants to SCI a sole and exclusive (even as to ReN), royalty-bearing,
worldwide license under the ReN Patent Rights and ReN c-MycER Cell Technology,
to research, develop, make, have made, use, have used, sell, have sold, and
offer for sale SCI Products in the SCI Field and to use the c-MycER Cells in
order to make, use or sell an SCI Product in the SCI Field.
Any sub-licenses included in any of the foregoing licenses under ReN Patent
Rights are granted subject to the applicable terms and conditions of the
agreement by which ReN is licensed under such ReN Patent Rights; provided,
however, that ReN shall be responsible for the payment of royalties and other
economic obligations to Third Parties under any such agreement that is in effect
as of the Effective Date and SCI shall be responsible for the reimbursement to
ReN of royalties calculated and due to Third Parties as the result of sale of a
Product by SCI or any Affiliate or sub-licensee hereunder (but not any other
economic obligations) under any such agreement that first comes into effect
following the Effective Date. With respect to ReN Patent Rights derived as a
result of a license to ReN from a Third Party that first comes into effect
following the Effective Date, ReN shall first notify SCI as to the nature
(including term and scope) of the Patent Rights in question and the royalty
burden associated with the exercise of such rights by SCI within the SCI Field.
SCI shall have the right, at any time by notice to ReN, to decline (or, having
first accepted thereafter to relinquish) its rights hereunder with respect to
such



--------------------------------------------------------------------------------



 



8

Patent Rights, in whole or part, whereupon such Patent Rights, to the extent of
such decline or relinquishment, shall be deleted from the grant of rights to SCI
hereunder. The license granted in this Section 2.02 is subject to the terms and
conditions of this Agreement.

2.03   Sub-licensing

(a) ReN shall have the right to sub-license its rights under Sections 2.01(a),
(b) or (c), above, to an Affiliate of ReN on prior notice to SCI. Any such
sub-license shall remain in effect only for so long as such Affiliate remains as
Affiliate of ReN. ReN shall have the right to sub-license its rights under
Sections 2.01(a) and (b), above, to a Third Party only with the prior consent of
SCI, which consent shall not be unreasonably withheld or delayed. ReN shall have
no right to sub-license its rights under Section 2.01 (c), above, to a Third
Party; provided, however, that ReN shall have: (i) the right to contract with
one or more distributors (including catalog reagent companies) with respect to
the manufacture and/or sale of Unregulated Cells in the ReN Reagent Field,
(ii) the right to contract with a Third Party to manufacture Products for sale
in the ReN Reagent Field, and (iii) the right to pass through implied
sub-licenses (without the right further to sub-license or assign) to end users
of Unregulated Cells.
(b) SCI shall have the right to sub-license its rights under Section 2.02,
above, to an Affiliate of SCI on prior notice to ReN. Any such sub-license shall
remain in effect only for so long as such Affiliate remains an Affiliate of SCI.
SCI shall have the right to sub-license its rights under Section 2.02, above, to
a Third Party only with the prior consent of ReN, which consent shall not be
unreasonably withheld or delayed.
(c) At least thirty (30) business prior to the proposed grant by a Party to a
sub-licensee of any of its rights hereunder, the granting Party shall provide to
the other Party a summary of the material terms and conditions (including the
identity of the prospective sub-licensee) of such proposed sub-license. In the
event that a Party (the “Controlling Party”) objects to the proposed
sub-licensing of its Patent Rights by the other Party (the “Licensing Party”) to
a Third Party, the Controlling Party shall so notify the Licensing Party within
ten (10) days following its receipt of the proposed sub-license terms and
conditions stating, with reasonable specificity, the reasons for such objection.
If no such notice of objection is provided within such ten (10) day period, a
sub-license consistent with such proposed terms and conditions to the
prospective sub-licensee previously identified shall be deemed to have been
approved by the Controlling Party, provide that such sub-license enters into
effect during the following one hundred and eighty (180) days. If notice of
objection is provided, at the request of the Licensing Party, the Parties shall
promptly meet to discuss in good faith the objections raised by the Controlling
Party. If the Controlling Party does not give its approval to the proposed
sub-license terms and conditions within five (5) business days following the
date of the Licensing Party’s initial receipt of the Controlling Party’s
objection to the proposed sublicense, the reasonableness of such objection
shall, at the request of the Licensing Party, be resolvable by binding
arbitration as provided in Section 2.03(d), below.



--------------------------------------------------------------------------------



 



9

(d) ***

2.04   Supply of Materials

(a) From time to time during the period commencing on the Effective Date and
ending upon the expiration of the Royalty Term SCI shall have the right to
nominate one or more Cell Lines either from among Cell Lines already in ReN’s
possession as of the Effective Date or for creation by ReN according to
reasonable specifications provided by SCI. ***
Following the nomination of an Approved Cell Line, the Parties shall establish a
time-line on which ReN, using reasonable diligence, shall establish the capacity
(or have a sub-contractor establish such capacity) to supply SCI pursuant to
this Section 2.04. In accordance with the agreed-upon time table, SCI shall
notify ReN in advance of its projected requirements of such Approved Cell Line
and shall place firm orders for such Approved Cell Line sufficiently in advance
of the date proposed for delivery (as determined in the agreed time line). SCI
shall reimburse ReN for the *** of Approved Cell Lines nominated and ordered by
SCI, determined in accordance with United Kingdom GAAP.
With respect to Approved Cell Lines isolated, produced and supplied by ReN
pursuant to this Section 2.04, SCI shall have the right, no more than once in
any 12 month period, during ordinary working hours and with no fewer that
10 days’ prior written notice to ReN, to conduct reasonable quality assurance
audits of ReN’s production and testing facilities.
(b) During the ninety (90) day period following the Effective Date the Parties
shall, diligently and in good faith, endeavor to reach agreement on a “Supply
Agreement” pursuant to which ReN shall supply (directly and/or through
sub-contractors) to SCI Approved Cell Lines for which SCI has reached the
Trigger Point prior to ReN pursuant to subsection (a), above, in cGMP and GMP
form, for clinical and commercial use by SCI within the SCI Field. The Supply
Agreement shall provide, inter alia, for:
          (i) reasonable and customary representations and warranties with
respect to the specifications of the materials delivered, with commercially
reasonable rights to inspect and reject non-conforming goods (subject to
reasonable and customary limitations on remedies and liability with respect
thereto);
          (ii) the establishment of a Quality Agreement covering such Approved
Cell Line, the assurance that SCI and all responsible governmental bodies have
the right to inspect and conduct audits (including quality assurance audits) of
the ReN facilities used in the testing and production of such Approved Cell Line
and ReN records related thereto including, without limitation, batch records,
stability reports, and the results of internal and regulatory audits and
inspections;



--------------------------------------------------------------------------------



 



10

          (iii) the right to audit such ReN facilities under special
circumstances (e.g. in response to a serious adverse event or in connection with
a governmental inspection);
          (iv) the right for SCI to reference ReN’s drug master file and the
acquisition of appropriate manufacturing permits and licensure from regulatory
authorities with respect to such Approved Cell Line and the facilities used for
the testing or manufacture of such Approved Cell Line;
          (v) procedures applicable in the event of complaints, adverse events
or recalls with respect to materials supplied by ReN;
          (vi) the forecasting of supply of materials and the timing of firm
orders to be placed by SCI with respect to materials to be produced and supplied
by ReN;
          (vii) a purchase price for such materials equal to ***;
          (viii) quality control and terms and conditions for changes in
manufacturing or testing specifications;
          (ix) reasonable advance notice and lead time to be given prior to
initial production of any Cell Lines under the Supply Agreement to allow for ReN
to establish the capacity, process and scale-up to manufacture and supply
thereunder; and
          (x) such other terms and conditions as are typical and reasonable for
an agreement providing for the supply of FDA regulated pharmaceutical products
and the use of such products for human clinical trials and commercial sale.
To the extent that the Parties are unable to reach agreement on all of the terms
and conditions of the Supply Agreement within such ninety (90) day period,
either Party shall have the right submit any open questions to binding
arbitration using the procedure specified in Section 2.03(d), above.

2.05   Substitution of Unregulated Cells.

At any time during the term of this Agreement ReN shall have the right, by
notice to SCI, to nominate an ReN cell line identified on Schedule 1.41 other
than those identified as ReNcell CX or ReNcell VM as a substitute for ReNcell CX
or ReNcell VM such that ReN will, at all times have rights to two Unregulated
Cells. SCI shall not enter into any license or other agreement with a Third
Party inconsistent with the foregoing.

2.06   Rights Limited to Those Expressed

The rights granted to SCI and ReN hereunder shall be limited to the rights
expressly stated to be granted hereunder and no additional rights or licenses
are implied.



--------------------------------------------------------------------------------



 



11

3.   PAYMENTS AND REPORTS

3.01   ReN shall make the following payments to SCI:

  (a)   Milestone payments

Within 30 days following the achievement by ReN or by an Affiliate or
sub-licensee hereunder of ReN of each of the following events, on a Product by
Product basis, ReN shall give written notice thereof to SCI and shall pay to SCI
the corresponding payments described below.

  ***   upon initiation of the first human Phase I Clinical Trial of each ReN
Product *** in the ReN Transplantation Field;     ***   upon completion of the
first human Phase II Clinical Trial of each ReN Product *** in the ReN
Transplantation Field;     ***   upon submission of the first BLA or its foreign
counterpart for each ReN Product *** in the ReN Transplantation Field;     ***  
upon approval of a BLA or its foreign counterpart for each ReN Product *** in
the ReN Transplantation Field in the first of the United States, the European
Union or Japan;     ***   upon initiation of the first human Phase II Clinical
Trial of a ReN NCT; and     ***   upon the First Commercial Sale of a ReN NCT.

For purposes of determining whether a milestone payment is due pursuant to this
subsection (a) with respect to a given label Indication, a Product (the
“Follow-on Product”) shall not be considered as distinct from a Product as to
which a milestone payment was previously made for the same label Indication (the
“Initial Product”) if the clinical development of the Follow-on Product was
lawfully conducted without the requirement that a new (as distinguished from an
amended) IND be filed with respect to the clinical testing of such Follow-on
Product, i.e. that clinical development of the Follow-on Product occurred
pursuant to the same IND (whether or not amended) as that applicable to the
Initial Product. Accordingly, a Follow-on-Product developed pursuant to the same
IND as the Initial Product shall not trigger (or accrue a payment obligation
for) the milestone payments already paid for such Initial Product with respect
to a given label Indication.
In addition, the Parties acknowledge that a single development program intended
to yield a single commercial Product for a specific Indication or set of
Indications may involve the simultaneous development of multiple Product for
that Indication or set of Indications, each based on a different Cell Line or
combination of Cell Lines, and that the



--------------------------------------------------------------------------------



 



12

Product as to which one milestone event occurs (e.g. that due on the completion
of a Phase II Clinical Trial) may subsequently be abandoned and replaced by a
back-up Product developed in the course of such development plan, for the same
Indication or set of Indications, as to which the same milestone event occurs.
In such event, the Parties intend that each milestone payment shall be paid only
one time for each Indication regardless of whether such milestone payment is
achieved by more than one Product developed for such Indication or set of
Indications in the course of the same development program.
Subject to the clarifications in the preceding two paragraphs, the Parties
intend that achievement of each “Milestone Event” (defined as the initiation of
a given Phase I Clinical Trial, completion of a given Phase II Clinical Trial,
submission of a given BLA or approval of a BLA, to the extent triggering a
milestone payment above) shall result in an obligation to make the corresponding
payment obligation every time such Milestone Event occurs unless the subsequent
occurrence of the Milestone Event involves both the same Product *** as a
previous Milestone Event for which milestones were already paid. ***
Furthermore, it is understood and agreed that no more than one milestone payment
(in the applicable amount specified above, and not multiples thereof) shall be
made with respect to a given Milestone Event, without limiting any milestones
due for a subsequent occurrence of the same Milestone Event for a different
Indication or Product. Thus, for example completion of a given Phase II Clinical
Trial for a given Product within the applicable Field will trigger only one
payment of ***, regardless of whether the Product in such trial was a
combination product containing two biological compounds from two different Cell
Lines and regardless of whether the Indication targeted in such trial could
potentially cover different patient populations or be subdivided into subtypes
or subgroups.

  (b)   Royalties

During the applicable Royalty Term for each ReN Product or ReN NCT Product, on a
country-by-country basis, ReN shall pay to SCI a *** royalty on any and all Net
Sales of each ReN Product in the ReN Transplantation Field in such country and a
*** royalty on any and all Net Sales of each ReN NCT in the ReN Discovery Field
in such country, regardless of the number of Valid Claims of the SCI Patent
Rights that are applicable. During the applicable Royalty Term for each
Unregulated Cell, ReN shall also pay to SCI a *** royalty on any and all Net
Sales of Unregulated Cells by ReN or any Affiliate of ReN (but not for sales by
permitted sublicensees (as per Section 2.03(a)(i)) or distributors of ReN with
respect to such Unregulated Cells).

  (c)   Sub-license Revenues

ReN shall pay to SCI *** of all ReN Sub-license Revenue with respect to ReN
Products and ReN NCTs. In addition, ReN shall pay to SCI ten (10) percent of all
revenues ReN receives (whether in the form of license fees, milestones payments
or royalties calculated as a function of the sale or use of Unregulated Cells)
from its sub-licensees and distributors of Unregulated Cells within the ReN
Reagent Field for the sale of (and/or the



--------------------------------------------------------------------------------



 



13

right to make, use, or sell) Unregulated Cells (excluding any such revenues that
fall within the categories of (a), (b) and/or (c) of the “Sub-license Revenue”
definition in Section 1.37).

  (d)   In addition to the payments provided in subsections (a), (b) and (c),
above, as provided in the Subscription Agreement, ReN shall secure the delivery
to SCI of Ordinary Shares constituting seven and one-half percent (7.5%) of the
Fully Diluted Share Capital of ReNeuron Group PLC as of the date on which such
shares are issued. As provided in the Subscription Agreement, SCI shall also
benefit from certain anti-dilution protection in respect of such share holding.
The further rights of SCI as a result of its ownership of such Ordinary Share
are as specified in the Subscription Agreement and in the articles of
association of ReNeuron Group PLC.

3.02   SCI shall make the following payments to ReN:

  (a)   Milestone payments

Within 30 days following the achievement by SCI or by an Affiliate or
sub-licensee of SCI of each of the following events, on a Product by Product
basis, SCI shall give written notice thereof to ReN and shall pay to ReN the
corresponding payments described below.

  ***   upon initiation of the first human Phase I Clinical Trial of each SCI
Product *** in the SCI Field.     ***   upon completion of the first human Phase
II Clinical Trial of each SCI Product *** in the SCI Field.     ***   upon
submission of the first BLA or its foreign counterpart for each SCI Product ***
in the SCI Field.     ***   upon approval of a BLA or its foreign counterpart
for each SCI Product *** in the SCI Field in the first of the United States, the
European Union or Japan.

For purposes of determining whether a milestone payment is due pursuant to this
subsection (a) with respect to a given label Indication, a Product (the
“Follow-on Product”) shall not be considered as distinct from a Product as to
which a milestone payment was previously made for the same label Indication (the
“Initial Product”) if the clinical development of the Follow-on Product was
lawfully conducted with the requirement that a new (as distinguished from an
amended) IND be filed with respect to the clinical testing of such Follow-on
Product, i.e. that clinical development of the Follow-on Product occurred
pursuant to the same IND (whether or not amended) as that applicable to the
Initial Product. Accordingly, a Follow-on-Product developed pursuant to the same
IND as the Initial Product shall not trigger (or accrue a payment obligation



--------------------------------------------------------------------------------



 



14

for) the milestone payments already paid for such Initial Product with respect
to a given label Indication.
In addition, the Parties acknowledge that a single development program intended
to yield a single commercial Product for a specific Indication or set of
Indications may involve the simultaneous development of multiple Product for
that Indication or set of Indications, each based on a different Cell Line or
combination of Cell Lines, and that the Product as to which one milestone event
occurs (e.g. that due on the completion of a Phase II Clinical Trial) may
subsequently be abandoned and replaced by a back-up Product developed in the
course of such development plan, for the same Indication or set of Indications,
as to which the same milestone event occurs. In such event, the Parties intend
that each milestone payment shall be paid only one time for each Indication
regardless of whether such milestone payment is achieved by more than one
Product developed for such Indication or set of Indications in the course of the
same development program.
Subject to the clarifications in the preceding two paragraphs, the Parties
intend that achievement of each “Milestone Event” (defined as the initiation of
a given Phase I Clinical Trial, completion of a given Phase II Clinical Trial,
submission of a given BLA or approval of a BLA, to the extent triggering a
milestone payment above) shall result in an obligation to make the corresponding
payment obligation every time such Milestone Event occurs unless the subsequent
occurrence of the Milestone Event involves both the same Product *** as a
previous Milestone Event for which milestones were already paid. ***
Furthermore, it is understood and agreed that no more than one milestone payment
(in the applicable amount specified above, and not multiples thereof) shall be
made with respect to a given Milestone Event, without limiting any milestones
due for a subsequent occurrence of the same Milestone Event for a different
Indication or Product. Thus, for example completion of a given Phase II Clinical
Trial for a given Product within the applicable Field will trigger only one
payment of ***, regardless of whether the Product in such trial was a
combination product containing two biological compounds from two different Cell
Lines and regardless of whether the Indication targeted in such trial could
potentially cover different patient populations or be subdivided into subtypes
or subgroups.

  (b)   Royalties

During the Royalty Term for each SCI Product, on a country-by-country basis, SCI
shall pay to ReN a *** royalty on any and all Net Sales of such Products in such
country regardless of the number of Valid Claims within the ReN Patent Rights
that are applicable.

  (c)   Sub-license Revenues

SCI shall pay to ReN *** of all SCI Sub-license Revenue.



--------------------------------------------------------------------------------



 



15

3.03   Reports and Payments

Within sixty (60) days after the end of each calendar quarter each Party shall
deliver to the other Party a written report showing all royalties and payments
due on account of Net Sales and Sublicense Revenues due under this Agreement, on
a Product-by-Product and country-by-country basis. With respect to sales made or
Sub-license Revenues received in currencies other than Dollars, conversion to
Dollars shall be made using the closing buying price quoted by Bank of America
N.T.S.A. (in the case of SCI) and Barclay’s Bank (in the case of ReN) for the
last business day of the calendar quarter in which such sale was made or
Sub-license Revenue received. All amounts shown to have accrued by each such
report shall be payable on the date such report is due.

3.04   Payments Subject to Embargo

Where royalties and payments are due hereunder on account of Net Sales completed
in a country where, by reason of currency regulations or taxes of any kind, it
is illegal for the paying Party to transfer such payments out of such country
for Net Sales in that country, such payments shall be deposited in the other
Party’s account in a bank or other depository in such country in a currency that
is permitted for the paying Party to make the transfer for the benefit or credit
of the other Party entitled to receive such payments.

3.05   Withholding Taxes

If a Party is required to withhold tax on royalties or payments on account of
sublicense revenues payable to the other Party hereunder, such taxes shall be
deducted, provided that the receiving Party shall be furnished at the time of
deduction with suitable documentation for obtaining credits to which the
receiving Party may be entitled as a result of such withholding on the income
taxes of the receiving Party.

3.06   Records

Each Party shall keep, and shall require all Affiliates and its sub-licensee(s)
to keep, full, true and accurate books of accounts and other records containing
all information and data which may be necessary to ascertain and verify all
royalties and payments on account of sublicense revenues payable hereunder.
During the term of this Agreement and for a period of two years following its
termination, the receiving Party shall have the right from time to time (not to
exceed once during each calendar year), to have an accounting firm of nationally
recognized standing in the relevant jurisdiction inspect, at the receiving
Party’s expense, on a confidential basis, the books, records and supporting data
of the paying Party. If such inspection shall reveal that the Paying party has
not accurately reported and paid royalties and payments on account of
Sub-license Revenues due to the receiving Party, then the paying Party shall pay
to the receiving Party any shortfall in royalties payable plus interest thereon
at a rate equal to the lesser of (a) eight percent per annum and (b) the highest
lawful rate of interest in the receiving Party’s jurisdiction at the time; or,
if the paying Party has overpaid royalties, the receiving Party shall promptly
refund the excess. If a shortfall greater than 10 percent of the royalties and
payments on



--------------------------------------------------------------------------------



 



16

account of sublicense revenues payable in any year should be found to be due,
the Party that has underpaid shall pay the reasonable costs of the audit or
inspection. Unless challenged within three years after a statement is rendered,
royalties and payments on account of sublicense revenues calculated for the
calendar quarter covered by such statement shall be conclusively presumed to be
correct. Upon request by the receiving Party no more than once each calendar
year, the paying party shall cause to be performed an audit of the books,
records and supporting data of each Affiliate or its sub-licensee(s), unless the
paying Party shall have had an audit of such Affiliate or its sub-licensee(s)
performed within the preceding three month period, in which case the paying
Party shall share the relevant results of such audit with the receiving Party
without charge to the receiving Party. The reasonable costs of such requested
audit shall be borne by the receiving Party unless such audit reveals that the
paying Party, its Affiliate or its sub-licensee(s) has under reported Net Sales
or Sub-License Revenues by more than 10 percent.

3.07   No Multiple Royalties

No multiple Royalties shall be payable because any Product or its manufacture,
use or sale are or shall be covered by more than one patent or invention or
otherwise licensed hereunder.

4.   CONFIDENTIAL INFORMATION

4.01   Treatment of Confidential Information

Each Party hereto shall maintain the Confidential Information of the other Party
in confidence, and shall not disclose, divulge or otherwise communicate such
Confidential Information to any third party, or use it for any purpose, except
pursuant to, and in order to carry out, the terms and objectives of this
Agreement, and hereby agrees to exercise every reasonable precaution to prevent
and restrain the unauthorized disclosure of such Confidential Information by any
of its directors, officers, employees, consultants, subcontractors,
sub-licensees or agents. In the event either Party becomes aware of the
unauthorized disclosure (including publication) of the other Party’s
Confidential Information, or a material threat thereof, it shall promptly notify
such other Party describing in reasonable detail the nature of the disclosure
(or threat thereof) and the Confidential Information involved.

4.02   Release from Restrictions

The provisions of Section 4.01, above, shall not apply to any Confidential
Information disclosed hereunder that is: required to be disclosed by the
receiving Party to comply with applicable laws, court orders, or to comply with
applicable governmental regulations (including without limitation to drug
testing, marketing regulations and rules of NASD), in each case only to the
extent required to carry out the work contemplated by this Agreement provided
that the receiving Party provides prior written notice of such



--------------------------------------------------------------------------------



 



17

disclosure to the other Party and takes reasonable and lawful actions to avoid
and/or minimize the degree of such disclosure.

4.03   Confidential Agreements

Each Party has employment agreements with its respective employees and
representatives having confidentiality and nonuse commitments consistent with
their obligations hereunder and will require all of their sub-licensees
hereunder, consultants, agents or others who have access to any of such
information to execute similar confidentiality agreements covering all
Confidential Information subject to Article 4 and will exercise its reasonable
best efforts to obtain compliance therewith.

5.   PRODUCT DEVELOPMENT EFFORTS

5.01   Diligence Development and Commercialization.

Each Party shall use reasonable efforts consistent with prudent business
judgment in the development and commercialization of Products in any of its
exclusive Fields.

5.02   Cooperation.

The Parties shall reasonably cooperate with each other with respect to safety
reporting that is required by law or by ICH guideline, regulation or policy. If
reporting to a regulatory or other governmental body is required, the Parties
shall put in place a separate pharmaco-vigilance agreement with appropriate
provisions to assure timely compliance. Any information shared between the
Parties as a result of such safety reporting shall be used by the Party
receiving such information solely for safety reporting and not as data to
support a claim as to the efficacy or safety of any Product. Each Party shall
share with the other Party any creditable information as to off-label or
out-of-Field use of the former Party’s Product and, upon the written request of
either Party, the Parties shall meet and in good faith endeavor to reach
agreement on means of correcting or abating such off-label or out-of-Field uses.

6.   FILING OF PATENTS: PROSECUTION OF INFRINGERS

6.01   Filing, Prosecution, and Maintenance of Patents.

Each Party shall be solely responsible for filing, prosecution, maintenance and
enforcement, in its sole discretion, of all patents or patent applications which
are part of its Patent Rights, and shall be and remain the owner of all of its
Patent Rights. Each Party shall engage its own patent counsel and in all
respects control the prosecution of its Patent Rights, at its own cost.



--------------------------------------------------------------------------------



 



18

6.02   Infringement of Patents by Third Parties.

  (a)   Notice of Infringement.

Each Party shall notify the other of any infringement of Patent Rights of either
Party by Third Parties of which it becomes aware.

  (b)   Prosecution of Infringers.

Subject to subsection (c), below, each Party shall have the sole right, in its
absolute discretion, to pursue actions against infringers of its Patent Rights,
or not to pursue such actions, or to abandon or settle any such action (except
to the extent that any settlement would involve the grant of a license
inconsistent with a grant of rights pursuant to this Agreement). Should a Party
(the “Owning Party”) pursue such an action in the Field of the other Party (the
“Licensed Party”), the Licensed Party will co-operate and allow the Owning Party
to use its name in any such suit, to sue in its name or join it as a party to
such suit if legally required provided that the Owning Party will indemnify and
hold harmless the Licensed Party from any costs, damage or expenses incurred by
the latter in respect of any such acts or co-operation. If the Owning Party
recovers damages, by settlement or judgment or otherwise, then the amount
recovered shall be divided as follows: (i) the reasonable and documented
litigation expenses of the Owning Party shall be reimbursed, and (ii) the
remainder shall be ***.

  (c)   Discussion

Following notice pursuant to subsection (a), above, at the request of the Party
in whose Field the infringement is alleged to have occurred, the Parties shall
promptly meet to discuss in good faith appropriate action, if any, to abate the
alleged infringement.

  (d)   Unlicensed Competition.

The Parties acknowledge that the sale of a Product by or for a Party during the
Royalty Term may be affected by competition from Third Parties that, for
whatever reason, have chosen to compete in the Field of such Party with respect
to a product incorporating a biologically active component the manufacture, use
or sale of which such Party has been advised by competent counsel infringes one
or more of the Patent Rights licensed to such Party hereunder (a “Competing
Product”). With respect to sales of a Competing Product, when such Competing
Product takes a Market Share in excess of *** for any calendar quarter in any
country, the royalty rate applicable to Net Sales made in such country in such
quarter shall be reduced by *** For purposes of this Section 6.02(c), “Market
Share” shall be determined by the formula A divided by A + B (expressed as a
percentage) in which A is the amount (determined by weight or otherwise) of that
biologically active component of the Competing Product which is asserted to be
infringing sold in such country during such calendar quarter and B is the amount
(determined in the same manner) of Product with which such Competing Product
competes that was sold by such Party in the subject country in such calendar
quarter.



--------------------------------------------------------------------------------



 



19

Unit sales of Competing Product shall be determined by the sales reported by IMS
America Ltd. of Plymouth Meeting, Pennsylvania (“IMS”) or its equivalent in
other countries of the world or, if such sources are not available, such other
source as the Parties shall mutually agree.

7.   REPRESENTATIONS AND WARRANTIES

7.01   Corporate Representations.

Each Party represents and warrants to the other that:

  (a)   it has and has obtained all corporate authorizations and all other
applicable consents, licenses, waivers or exemptions required to empower it to
enter into this Agreement and to consummate the transactions contemplated
hereby; and     (b)   the execution and delivery of, and the performance by such
Party of its obligations under, this Agreement will not:

(i) result in a breach of any provision of the memorandum or articles of
incorporation or association of such Party;
(ii) result in a breach of any provision of, or constitute a default under, any
instrument to which it is a party or by which it is bound; or
(iii) result in a breach of any order, judgment or decree of any court or
governmental agency to which it is a party or by which it is bound.

  (c)   the obligations of such Party under this Agreement will constitute the
legal, valid and binding obligation of it; and     (d)   such Party is duly
incorporated and validly existing under the laws of the jurisdiction in which it
is incorporated.

7.02   Intellectual Property Representations.

  (a)   ReN represents and warrants as follows:

  (i)   to ReN’s knowledge as of the Effective Date, the patents/patent
applications listed in Schedule 1.28 are subsisting and no challenge has been
taken to them by any Third Party;     (ii)   ReN owns or Controls the ReN
Patents;     (iii)   Schedule 1.28 is, as of the Effective Date, a complete and
accurate list of all patents and patent applications that ReN owns or Controls
which



--------------------------------------------------------------------------------



 



20

      cover or claim the right to manufacture, use or sell an SCI Product within
the SCI Field;     (iv)   to ReN’s knowledge as of the Effective Date, there are
no Third Party patents or patent applications that present a freedom to operate
barrier to compositions of c-MycER Cells or nucleic acid components used to
generate compositions of c-MycER Cells, or to the use of C-MycER Cells in the
SCI Field; and     (v)   no in-license from a Third Party in existence as of the
Effective Date under which Patent Rights are sub-licensed by ReN to SCI
hereunder contains a restriction or limitation on SCI’s ability to exercise the
full scope of the rights granted to it hereunder.

  (b)   SCI represents and warrants as follows:

  (i)   to SCI’s knowledge as of the Effective Date, the patents/patent
applications listed in Schedule 1.34 are subsisting and no challenge has been
taken to them by a Third Party;     (ii)   SCI owns or Controls the SCI Patents;
    (iii)   Schedule 1.34 is, as of the Effective Date, a complete and accurate
list of all patents and patent applications that SCI owns or Controls which
cover or claim the right to manufacture, use or sell a product or compound of
any sort within the ReN Transplantation Field or the ReN Discovery Field;    
(iv)   to SCI’s knowledge as of the Effective Date, there are no Third Party
patents or patent applications that that present a freedom to operate barrier to
compositions of neural stem cells; and     (v)   no in-licenses from a Third
Party in existence as of the Effective Date under which Patent Rights are
sub-licensed by SCI to ReN hereunder contains a restriction or limitation on
ReN’s ability to exercise the full scope of its rights hereunder.

Except as otherwise expressly set forth in Sections 7.01 through 7.02, above, or
as otherwise stated in this Agreement, ReN and SCI make no representations and
extend no warranties of any kind in relation to the matters addressed under this
Agreement. ReN and SCI expressly disclaim any representations and extend no
warranties of any kind in relation to whether or not the practice, as licensed
under this Agreement, of the ReN Licensed Technology, will violate the rights of
any third party. Neither ReN nor SCI has conducted any infringement analysis on
potential Products that may be developed under the Parties’ respective Patent
Rights or the ReN c-MycER Cell Technology. THE REPRESENTATIONS AND WARRANTIES IN
SECTIONS 7.01 THROUGH 7.02 ARE IN LIEU OF ALL OTHER REPRESENTATIONS, WARRANTIES
AND CONDITIONS, EXPRESS OR IMPLIED OR ARISING UNDER ANY LEGAL



--------------------------------------------------------------------------------



 



21

THEORY, CONCERNING THE ReN LICENSED TECHNOLOGY, PATENT RIGHTS OR CELL
TECHNOLOGY, OR ANY OF IT, INCLUDING BUT NOT LIMITED TO THOSE OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

8.   ASSIGNMENT

8.01   No Right to Assign.

Neither Party shall have the right, whether in connection with a merger or
consolidation or with the sale of substantially all of its assets or otherwise,
to assign this Agreement or any of the rights and licenses herein granted
without the consent of the other Party, which consent may be granted or withheld
in the latter Party’s sole discretion. Notwithstanding the foregoing, ***;
provided, however, that the assigning Party shall remain primarily liable to the
other Party for the performance by the assigning Party’s Affiliates of the
assigning Party’s obligations hereunder.

8.02   Performance by Subcontractors

Either Party may perform its obligations hereunder through its Affiliates,
consultants or subcontractors, but shall be responsible to the other Party for
the performance of any such third party.

9.   TERM AND TERMINATION

9.01   Term.

Unless sooner terminated as provided herein, the licenses granted to ReN under
Sections 2.01 (a), (b) and (c) shall expire on a country-by-country basis upon
the later of (i) the expiration of the last to expire of the SCI Patent Rights
in such country, or (ii) the expiration of the last to expire of the Royalty
Terms for all ReN Products, ReN NCTs and Unregulated Cells in such country. The
license granted to SCI under Section 2.02 shall expire on a country-by-country
basis upon the later of (i) the expiration of the last to expire of the ReN
Patent Rights in such country, or (ii) the expiration of the last to expire of
the Royalty Terms for all SCI Products in such country. Upon the expiration of
the last remaining license as provided above, this Agreement shall terminate;
provided, however, that with respect to any ReN Products or ReN NCTs for which
human clinical trials have been initiated (or which are in a later stage of
development or commercialization at the time of such termination), the
applicable terms of this Agreement (i.e., Sections 2.01, 2.03 and 9.01 and
Articles 3 (other than 3.02), 5 and 8) shall remain in effect with respect to
such ReN Products and ReN NCTs (on a Product-by-Product basis) until the Royalty
Term for each such Product expires or, if earlier, when development of such
Product ceases (provided, further that, if no First Commercial Sale of a given
Product has occurred prior to seven (7) years after the date of Agreement
termination, the aforementioned surviving terms shall also terminate with
respect to such Product). Notwithstanding the foregoing, if ReN has not raised
at least *** in the



--------------------------------------------------------------------------------



 



22

aggregate through the issuance of equity securities within 15 months after the
Effective Date, this Agreement shall immediately terminate.

9.02   Defaults.

If either Party shall fail to perform any of its material obligations hereunder,
the other Party may notify the defaulting Party of such default, stating in such
notice the obligation which the defaulting Party shall have failed to perform,
and, if the defaulting party shall not have cured such default within 60 days
after the giving of such notice (the “Cure Period) then the Party not in default
may, at its option and in addition to its other remedies under law, terminate
this Agreement by giving the defaulting Party notice of such termination within
fifteen (15) days after the end of the Cure Period.

9.03   Bankruptcy.

To the extent allowed under applicable law, either Party may terminate this
Agreement if, at any time, the other Party shall file in any court or agency
pursuant to any statute or regulation of any state or country, a petition in
bankruptcy or insolvency or for reorganization or for an arrangement or for the
appointment of a receiver or trustee of the Party or of its assets, or if the
other Party proposes a written agreement of composition or extension of its
debts, or if the other party shall be served with an involuntary petition
against it, filed in any insolvency proceeding, and such petition shall not be
dismissed or stayed within 60 days after the filing thereof, or if the other
Party shall propose or be a party to any dissolution or liquidation, or if the
other Party shall make an assignment for the benefit of creditors.

9.04   ***.

***

9.05   Effect of Termination: Survival

Termination of this Agreement for any reason shall not release either Party from
any liability or obligation to the other Party that matured prior to the
effective date of such termination. Either Party may, however, after the
effective date of such termination, sell Products then on hand or in the process
of manufacture at the time of such termination, provided that each Party shall
pay to the other Party the royalties thereon as required of this Agreement and
shall submit the reports required by Article 3 hereof on the sales of such
Products. The provisions of Articles 1, 4, 10, 11, 12 (except for Section 12.04)
and 13 and Sections 3.01(c), 3.02(c) and 9.05 of this Agreement shall survive
termination or expiration of this Agreement for any reason. Except as otherwise
provided in this Section 9.05, all rights and obligations of the parties under
this Agreement shall terminate upon the expiration or termination of this
Agreement.



--------------------------------------------------------------------------------



 



23

10.   RESOLUTION OF DISPUTES

All disputes arising between the Parties with respect to or as a result of this
Agreement shall be resolved by arbitration before a three member panel pursuant
to the rules of the International Chamber of Commerce. Such proceedings shall be
brought and maintained in London, England if initiated by SCI and in San
Francisco, California, USA, if initiated by ReN.
The arbitrators’ ruling shall be, in the absence of fraud or manifest error,
binding and conclusive upon both Parties and may be enforced in a court of
competent jurisdiction. The arbitrators may not award punitive or exemplary
damages but may, in their discretion, award costs and attorneys’ fees to the
prevailing Party.
Notwithstanding the foregoing, either Party shall have the right, without
waiving any right or remedy available to such Party under this Agreement or
otherwise, to seek and obtain from any court of competent jurisdiction any
interim or provisional relief that is necessary or desirable to protect the
rights or property of such Party, pending the selection of the arbitrators
hereunder or pending the arbitrator’s determination of any dispute hereunder.

11.   SETTLEMENT OF CLAIMS

11.01 No Admission of Liability. By entering into this Agreement, ReN admits to
no liability or wrong-doing with respect to infringement of the SCI Patent
Rights.
11.02 Past Claims. In consideration of the covenants and agreements contained
herein, SCI, on behalf of itself and on behalf of its predecessors, successors,
assigns, and Affiliates (collectively, the “Releasors”), hereby releases and
forever discharges ReN, its predecessors, successors, assigns, Affiliates,
employees, officers, and directors from any all claims, actions, suits or
demands (and any resulting liabilities, costs, expense and losses of any type),
whether known or unknown, fixed or contingent, that the Releasors had or now
have: (a) for past infringement of the SCI Patent Rights, or (b) which were
asserted in the action brought by SCI against ReN in the United States District
Court for the District of Maryland prior to the Effective Date. SCI represents
and warrants that there has been no assignment, transfer or other disposition of
any interest in any of the subject matter released in the preceding sentence.
11.03 Waiver. All rights under Section 1542 of the Civil Code of the State of
California, and under any and all similar laws of any governmental entity, are
hereby expressly waived. Each party is aware that said Section 1542 of the Civil
Code provides as follows:
               “A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor.”
11.04 Full Settlement. The Parties agree that this Agreement (together with the
Subscription Agreement) is in full and complete settlement of any rights that
either Party (or any of its successors, licensees or assigns) may have against
the other Party in connection with



--------------------------------------------------------------------------------



 



24

infringement of the Patent Rights of the other Party prior to the Effective
Date. This Agreement may be pleaded as full and complete defense to any action,
suit or claim and may be used as an injunction against any such action, suit,
claim, or other proceeding of any type which may be prosecuted, initiated or
attempted in violation of the terms hereof. The prevailing Party shall be
entitled to receive from the other Party the Prevailing Party’s reasonable
attorneys’ fees and other related legal expenses incurred in defending against
any suit, action or claim brought to enforce the terms and conditions of this
Agreement.

12.   INDEMNIFICATION AND INSURANCE

12.01 Indemnification by ReN. ReN hereby agrees to defend, hold harmless and
indemnify (collectively “Indemnify”) SCI and its Affiliates, and its and their
agents, directors, officers and employees (the “SCI Indemnitees”) from and
against any and all liabilities, expenses, damages and/or losses (including
without limitation reasonable legal expenses and attorneys’ fees) (collectively
“Losses”) resulting from suits, claims, actions and demands, in each case
brought by a Third Party (each, a “Third-Party Claim”), arising directly or
indirectly out of: (i) a breach of any of ReN’s representations and warranties
pursuant to this Agreement; or (ii) the research, development, manufacture,
storage, handling, use, sale, offer for sale, distribution or importation of
Products by ReN and/or its Affiliates and/or its sublicensees hereunder. ReN’s
obligation to Indemnify the SCI Indemnitees pursuant to this Section 12.01 shall
not apply to the extent that any such Losses (A) arise from the negligence or
intentional misconduct of any SCI Indemnitee; (B) arise from any breach by SCI
of this Agreement; or (C) are Losses for which SCI is obligated to Indemnify ReN
Indemnitees pursuant to Section 12.02, below.
12.02 Indemnification by SCI. SCI hereby agrees to Indemnify ReN and its
Affiliates, and its and their agents, directors, officers and employees (the
“ReN Indemnitees”) from and against any and all Losses resulting from
Third-Party Claims arising directly or indirectly out of:(i) a breach of any of
SCI’s representations and warranties pursuant to this Agreement; or (ii) the
research, development, manufacture, storage, handling, use, sale, offer for
sale, distribution or importation of Products by SCI and/or its Affiliates
and/or its sublicensees hereunder. SCI’s obligation to Indemnify ReN Indemnitees
pursuant to the foregoing sentence shall not apply to the extent that any such
Losses (A) arise from the negligence or intentional misconduct of any ReN
Indemnitee; (B) arise from any breach by ReN of this Agreement; or (C) are
Losses for which ReN is obligated to Indemnify the ReN Indemnitees pursuant to
Section 12.01, above.
12.03 Procedure. To be eligible to be indemnified hereunder, the indemnified
Party shall provide the indemnifying Party with prompt notice of the Third-Party
Claim giving rise to the indemnification obligation pursuant to this Article 12
and the exclusive ability to defend (with the reasonable cooperation of the
indemnified Party) or settle any such claim; provided, however, that the
indemnifying Party shall not enter into any acknowledgement of liability nor
settlement for damages other than monetary damages without the indemnified
Party’s written consent, such consent not to be unreasonably withheld or
delayed. The indemnified Party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any claim or suit that
has been assumed by the indemnifying Party. If the Parties cannot agree as to
the application of Section 12.01 or 12.02 to any particular Third Party Claim,
the Parties may conduct separate defenses of such Third Party Claim. Each Party
reserves the right to claim indemnity from the other in accordance with
Sections 12.01 and 12.02, above, upon resolution of



--------------------------------------------------------------------------------



 



25

the underlying claim, notwithstanding the provisions of this Section 12.03
requiring the indemnified Party to tender to the indemnifying Party the
exclusive ability to defend such claim or suit.
12.04 Insurance. Each Party shall procure and maintain levels of product
liability and general liability insurance which are consistent with normal
business practices of prudent companies similarly situated, at all times during
which any Product is being clinically tested in human subjects or commercially
distributed or sold by or on behalf of such Party. It is understood that such
insurance or self-insurance shall not be construed to create a limit of either
Party’s liability with respect to its indemnification obligations under this
Article 12. Each Party shall provide the other with written evidence of such
insurance upon request.
12.05 Limitation of Liability. WITHOUT LIMITING EITHER PARTY’S INDEMNIFICATION
OBLIGATIONS UNDER ARTICLE 12, NEITHER PARTY NOR ITS RESPECTIVE AFFILIATES AND
LICENSEES SHALL BE LIABLE FOR SPECIAL, EXEMPLARY, CONSEQUENTIAL OR PUNITIVE
DAMAGES, WHETHER IN CONTRACT, WARRANTY, TORT, STRICT LIABILITY OR OTHERWISE.

13.   MISCELLANEOUS

13.01 Publicity.
Neither party will use the name of the other Party in any advertising or
promotions, communicate, comment or originate any publicity, news release or
other public announcement, written or oral, without the prior written approval
of the other party except as otherwise required by applicable law, regulation,
court order or the rules of stock exchanges and any other applicable regulatory
authorities.
13.02 Governing Law.
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of California, without regard to conflicts of laws principles.
13.03 Force Majeure.
In the event that either Party is prevented from performing or is unable to
perform any of its obligations under this Agreement due to any act of God; fire;
casualty; flood; war; act of terrorism; strike; lockout; failure of public
utilities; injunction or any act, exercise, assertion or requirement of
governmental authority, including any governmental law, order or regulation
permanently or temporarily prohibiting or reducing the level of research
development or production work hereunder or the manufacture, use or sale of
Products; epidemic; destruction or production facilities; riots; insurrection;
inability to procure or use materials, labor, equipment, transportation or
energy sufficient to meet experimentation or manufacturing needs; or any other
cause beyond the reasonable control of the Party invoking this Section 13.03 if
such Party shall have used its reasonable best efforts to avoid such occurrence,
such Party shall give notice to the other party in writing promptly, and
thereupon the affected Party’s performance shall be



--------------------------------------------------------------------------------



 



26

excused, and the time for performance shall be extended for the period of delay
or inability to perform due to such occurrence. At the end of such period, the
Party whose performance is excused shall give prompt notice to the other Party.
13.04 Waiver.
The waiver by either Party of a breach or a default of any provision of this
Agreement by the other Party shall not be construed as a waiver of any
succeeding breach of the same or any other provision, nor shall any delay or
omission on the part of either Party to exercise or avail itself of any right,
power or privilege that it has or may have hereunder operate as a waiver of any
right, power or privilege by such Party.
13.05 Notices.
Any notice or other communication in connection with this Agreement must be in
writing and delivered either personally by facsimile or by certified mail,
return receipt requested, and shall be effective when delivered to the addressee
at the address specified above or such other address as the addressee shall have
specified in a notice actually received by the addressor.
13.06 No Agency.
Nothing herein shall be deemed to constitute either Party as the agent or
representative of the other Party, or both Parties as joint venturers or
partners for any purpose. Each Party shall be an independent contractor, not an
employee or partner of the other. Neither Party shall be responsible for the
acts or omission authority to speak for, represent or obligate the other Party
in any way without prior written authority from the other Party.
13.07 Entire Agreement.
This Agreement contains the full understanding of the parties with respect to
the subject matter hereof. No waiver, alteration or modification of any of the
provisions hereof shall be binding unless made in writing and signed by the
Parties by their respective officers thereunto duly authorized.
13.08 Headings.
The headings contained in this Agreement are for convenience of reference only
and shall not be considered in construing this Agreement.
13.09 Severability.
In the event that any provision of this Agreement is to be unenforceable because
it is invalid or any relevant jurisdiction, the validity of the remaining
provision obligations of the Parties shall, in the jurisdictions to be
unenforceable, be construed and enforced particular provisions held to be
unenforceable.



--------------------------------------------------------------------------------



 



27

13.10 Patent Marking.
All packaging containing individual Products, and/or documentation therefor,
and/or to the extent possible any Products sold by or by authorization of any
Party, shall be marked permanently and legibly with the number of each
applicable patent(s) licensed hereunder in accordance with each country’s patent
laws, including Title 35, United States Code.
13.11 Successors and Assigns.
This Agreement shall be binding upon and inure to the benefit of the Parties
hereto and their successors and permitted assigns.
13.12 Counterparts.
This Agreement may be executed in any number of counterparts (which shall
include facsimile counterparts), each of which shall be deemed an original but
all of which taken together shall constitute one and the same instrument.
13.13 Recordation.
Each Party shall have the right, at its cost, at any time, to record or register
an acknowledgement of the licenses granted under this Agreement in any
applicable patent office or other appropriate facility, and the other Party
shall provide reasonable assistance in effecting such recording.
13.14 Joint Drafting.
This Agreement was jointly drafted and prepared by both Parties hereto and no
presumption in favor of or against any Party hereto shall be made with respect
to the interpretation of any provision of this Agreement.



--------------------------------------------------------------------------------



 



28

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
in their names by their properly and duly authorized officers or representatives
as of the date first above written.

                  RENEURON LIMITED    
 
           
 
  By:   /s/ Michael Hunt    
 
           
 
           
 
  Title:   Chief Executive Officer    
 
           
 
           
 
                STEMCELLS, INC.    
 
           
 
  By:   /s/ Martin McGlynn    
 
           
 
           
 
  Title:   President and Chief Executive Officer    
 
           

 